NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0022n.06
                            Filed: January 8, 2007

                                            No. 06-3065

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


CHARLES JONES,                                    )
                                                  )
       Plaintiff-Appellant,                       )
                                                  )
v.                                                )
                                                  )
DAIMLERCHRYSLER CORPORATION,                      )
                                                  )    ON APPEAL FROM THE UNITED
       Defendant,                                 )    STATES DISTRICT COURT FOR THE
                                                  )    NORTHERN DISTRICT OF OHIO
INTERNATIONAL UNION, UNITED                       )
AUTOMOBILE, AEROSPACE AND                         )
AGRICULTURAL IMPLEMENT                            )
WORKERS OF AMERICA, UAW                           )
(LOCAL 12),                                       )
                                                  )
       Defendant-Appellee.                        )

Before: MARTIN, NORRIS and GIBBONS, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. Plaintiff-appellant Charles Jones appeals the

grant of summary judgment by the district court to defendant-appellee International Union, United

Automobile, Aerospace and Agricultural Implement Workers of America, UAW (Local 12) (the

“Union”) on his claim for breach of the duty of fair representation that is implied under the National

Labor Relations Act (“NLRA”). Jones complains that the Union failed to fairly represent him in

pursuing two grievances for violations of the Collective Bargaining Agreement (“CBA”) by

defendant DaimlerChrysler Corporation (the “Company”). Jones originally sued both the Union for


                                                 -1-
breach of its duty of fair representation and the Company for breach of the CBA and for a Family

and Medical Leave Act (“FMLA”) violation. The district court granted summary judgment to the

Company on the claimed violation of the CBA1 and to the Union on the claimed breach of the duty

of fair representation. Jones only appeals the grant of summary judgment to the Union and explicitly

does not appeal the district court’s decision to grant summary judgment to the Company.

       Hybrid § 301/fair representation actions involve both a claim against the plaintiff’s employer

under § 301 of the Labor Management Relations Act, 29 U.S.C. § 185, alleging breach of the CBA,

and a claim against the union for breach of the duty of fair representation that is implied under the

NLRA. DelCostello v. Int’l Bhd. of Teamsters, 462 U.S. 151, 164-65 (1983). The two claims are

“inextricably interdependent.” Id. at 164. “[T]o recover against either the Company or the Union,

[the plaintiff] must show that the Company breached the Agreement and that the Union breached

its duty of fair representation. Unless [the plaintiff] demonstrates both violations, he cannot succeed

against either party.” Bagsby v. Lewis Bros., Inc., of Tenn., 820 F.2d 799, 801 (6th Cir. 1987)

(internal citation omitted). “The employee may, if he chooses, sue one defendant and not the other;

but the case he must prove is the same whether he sues one, the other, or both.” DelCostello, 462

U.S. at 165. It is of no consequence that Jones settled with the Company. See Garrison v. Cassens

Transp. Co., 334 F.3d 528, 538 n.8 (6th Cir. 2003). As Jones does not appeal the district court’s

grant of summary judgment to the Company, its conclusion that the Company did not violate the

CBA is dispositive, and Jones’s claim against the Union for breach of duty of fair representation

must fail.



       1
        The FMLA claim was disposed of in part by a grant of summary judgment to the Company
and in part by settlement.

                                                 -2-
       For the foregoing reasons, we affirm the district court’s grant of summary judgment in favor

of the Union.




                                               -3-